          Case 5:20-cv-00358-C Document 67 Filed 09/30/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE

                        WESTERN DISTRICT OF OKLAHOMA


BRYAN WAYNE DAVENPORT,                        )
                                              )
                            Plaintiff,        )
                                              )
              vs.                             )          No. CIV-20-358-C
                                              )
BECKY PATA, et al.,                           )
                                              )
                            Defendants.       )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff brought the present action pursuant to 42 U.S.C. § 1983, seeking

recompense for alleged violations of his constitutional rights while a pretrial detainee.

Consistent with the provisions of 28 U.S.C. § 636(b)(1)(B), this action was referred to

United States Magistrate Judge Gary M. Purcell. Judge Purcell entered a Supplemental

Report and Recommendation (“R&R”) on September 15, 2020.                In the R&R Judge

Purcell noted that Plaintiff’s “Request for Pro Se Status Order” was in reality a request for

a preliminary injunction. After weighing the four factors set out in Beltronics USA, Inc.

v. Midwest Inventory Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009), Judge Purcell

recommended denial of Plaintiff’s request. Plaintiff filed an Objection to the R&R.

       The facts and law are accurately set out in the Magistrate Judge’s Report and

Recommendation and there is no purpose to be served in repeating them yet again.

Accordingly, the Court adopts, in its entirety, the Supplemental Report and
          Case 5:20-cv-00358-C Document 67 Filed 09/30/20 Page 2 of 2




Recommendation of the Magistrate Judge (Dkt. No. 58). This matter is returned to Judge

Purcell for further proceedings consistent with the original Order of Referral.

       IT IS SO ORDERED this 30th day of September, 2020.




                                             2
